DISSENTING OPINION BY
President Judge PELLEGRINI.
The majority affirms the decision of the Public Utility Commission (Commission) to approve a default service plan proposed by the Pike County Light & Power Co. (Pike) that provides for only one of the three sources for its generation supply service: a single spot market purchase from the New York Independent System Operator (NYISO).
I respectfully dissent because that is at variance with the Electricity Generation Customer Choice and Competition Act (Act 129), 66 Pa.C.S. § 2807(e)(3.2), which provides that the default power must include a “prudent mix” of spot market purchases as well as short-term and long term contracts. It provides, in relevant part:
[Ejlectric power procured pursuant to paragraph (3.1) shall include a prudent mix of the following:
(i) Spot market purchases.
(ii) Short-term contracts.
(iii) Long-term purchase contracts, entered into as a result of an auction, request for proposal or bilateral contract that is free of undue influence, duress or favoritism, of more than four and not more than 20 years. (Emphasis added.)

Id.

Unlike the majority, I would hold that the phrase “shall include a prudent mix” is unambiguous that all three of these options must be included in a default plan. First, “shall include” does not mean, as the majority suggests, that all you have to do is “consider” the provision and then decide which products that you can “exclude.” “Shall include” means just that — it does not mean “shall consider” — whether you want a product mix or not. Second, to *1119“mix” necessarily means that you have to mix different things together. If you bought a can of “mixed nuts” that only had peanuts, that would not be mixed nuts but consumer fraud. It would still not be mixed nuts even if it was established that peanuts were better for you than cashews or almonds or any other type of nut just as it is not a “prudent mix” in purchasing energy of one default service product because the Commission believed it would result in lower customer costs. If the General Assembly wanted that, it would have given the Commission that discretion.
Accordingly, because I agree with the Office of Consumer Advocate that Pike’s default plan should utilize multiple resources and not a single resource as it currently exists, I respectfully dissent.
Judge McCULLOUGH joins in this dissenting opinion.